September 26, 2013




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                  HECTOR GAINES BARKLEY, III, Appellant

NO. 14-11-00941-CV                          V.

        TEXAS WINDSTORM INSURANCE ASSOCIATION, Appellee
                 ________________________________

       This cause, an appeal from the judgment in favor of appellee, Texas
Windstorm Insurance Association, signed September 22, 2011, was heard on the
transcript of the record. We have inspected the record and find no error in the
judgment. We order the judgment of the court below AFFIRMED.

       We order appellant, Hector Gaines Barkley, III, to pay all costs incurred in
this appeal.

      We further order this decision certified below for observance.